Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4-9, 11-25, 27-28 and 30 are allowed.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears in the attached Examiner’s Amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in a telephone interview with Jordan M. Becker (Reg. No.: 39,602) on 01 September 2021.

Examiner’s Amendment.

Allowable Subject Matter
Claims 1, 4-9, 11-25, 27-28 and 30 are allowed over the prior art made of record.

Reason for Allowance
The following is an examiner's statement for reasons for allowance:

Claims 1, 4-9, 11-25, 27-28 and 30 are allowable over the prior art of record.

The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as: “ingesting, by a data intake and query system, a plurality of metrics including key values and measured values, wherein a measured value includes a numerical value and represents a performance measurement of a computing resource that is measured at a point in time, and wherein each of the plurality of key values includes a primary key value of a primary key;
	generating, by the data intake and query system, a particular hash value for each metric of the plurality of metrics by processing a primary key value associated with the metric, with a hashing function; and
	storing, by the data intake and query system, a first metric of the plurality of metrics in a first hash bucket, wherein the first hash bucket is associated with a time-
	storing, by the data intake and query system, a second metric of the plurality of metrics in a second hash bucket when a time value associated with the second metric of the plurality of metrics does not correspond to the time-based criterion associated with the first hash bucket;
generating, by the data intake and query system, a new hash bucket for a third metric having a particular hash value that does not match the hash value of the first hash bucket, the new hash bucket being allocated to receive other metrics having hash values that match the hash value of the new bucket;
	identifying, by the data intake and query system, an anomalous metric from among the plurality of metrics, the anomalous metric being a metric that includes an outlier key value relative to key values of other metrics;
	storing, by the data intake and query system, the anomalous metric in a quarantine bucket irrespective of the particular hash value of the anomalous metric;
	obtaining, by the data intake and query system, search results satisfying a search query indicative of queried key value by searching hash buckets having hash values that match a hash value of the queried key value; 
causing display, on a display device, of the search results or data indicative of the search results; and
	generating, by the data intake and query system, a new hash bucket for a particular metric having a particular hash value that matches the hash value of the first hash bucket, in response to determining that a time value of the particular metric is not 

Dependent claims 4-9, 11-18, 20-25 and 27-28 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:00PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. W./
Examiner, AU 2168
01 September 2021
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168